 Case 5:20-cr-00036-H-BQ Document 36 Filed 06/25/20              Page 1 of 2 PageID 101



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                               LUBBOCK DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,

v.
                                                         No. 5:20-CR-036-H-BQ
BRANDON ROBERT MATTESON,

       Defendant.

 ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
           OF THE UNITED STATES MAGISTRATE JUDGE

       Brandon Matteson filed his Motion to Continue Pretrial Release on June 8, 2020.

Dkt. No. 32. United States Magistrate Judge Hal Ray reviewed the motion and the issue of

mandatory detention in this case and submitted his findings, conclusions, and

recommendation (FCR) to this Court. Dkt. No. 33. Judge Ray recommended that the

Court deny Matteson’s Motion to Continue Pretrial Release and detain Matteson as a result

of his conviction for possession of child pornography. Id. at 6. No objections to the FCR

have been filed.

       Where no specific objections are filed within the 14-day period, the Court reviews

the Magistrate Judge’s findings, conclusions, and recommendations only for clear error.

Fed. R. Civ. P. 72(b)(3); see also Wilson v. Smith & Nephew, Inc., No. 3:12-CV-1063-B, 2013

WL 1880770, at *1 (N.D. Tex. May 6, 2013).

       The Court has examined the record and reviewed the FCR for clear error. Finding

none, the Court accepts and adopts the FCR. The Court specifically finds that Matteson’s

crime of conviction subjects him to mandatory detention and that the relevant exceptions to

mandatory detention have not been satisfied.
 Case 5:20-cr-00036-H-BQ Document 36 Filed 06/25/20             Page 2 of 2 PageID 102



       Accordingly, he is ordered detained pending his sentencing hearing and the

execution of his sentence. Matteson is ordered to self-surrender to the U.S. Marshals

Service in the George H. Mahon Federal Building, 1205 Texas Avenue, Room C-126,

Lubbock, Texas 79401 by no later than 11:00 a.m. on June 26, 2020.

       So ordered on June 25, 2020.

                                                 __________________________________
                                                 JAMES WESLEY HENDRIX
                                                 UNITED STATES DISTRICT JUDGE




                                             2
